Citation Nr: 0004807	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-03 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUE

Entitlement to an apportionment the veteran's VA monetary 
benefits, in the amount of $375, on behalf of three of his 
children, Sharcyndia Hutcherson, Ashley Hutcherson, and 
Roderick Hutcherson, not currently in his custody.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 
1979. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 special apportionment decision 
of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which apportioned the 
veteran's VA compensation in the amount of $375.00 on behalf 
of three of the veteran's minor children.


FINDINGS OF FACT

The veteran submitted a statement in December 1999 in which 
he requests to terminate his current appeal.  


CONCLUSION OF LAW

A valid withdraw of the issue on appeal was received.  
38 C.F.R. § 20.204 (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (1991), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1999).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

On a handwritten statement, received by the RO in December 
1999, the veteran requested that "the appeal on the 
apportionment to my [ex-wife] for my children be terminated 
(canceled)."  The Board finds this to be a valid withdrawal 
of the issue on appeal.  As the veteran has withdrawn his 
appeal, there remains no allegation of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this appeal and it is dismissed 
without prejudice.


ORDER

The veteran's appeal is dismissed.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 



